10

Li

Aa

13

14

Le

16

17

18

Lo

20

Zl,

dude

a3

24

A5

26

27

28

pase 1:19-cr-00162-JMS Document 3-3 Filed 11/21/19 Pageilof4 PagelD#: 32

EXHIBIT C
CONDITIONS OF PROBATION

In addition to other routine conditions of probation that the
Court may order at the sentencing hearing, the parties hereby agree
to affirmatively recommend and request that the Court impose the
following conditions of probation:

a As set forth in the Plea Agreement, and to satisfy all
community service payments reguired pursuant to that agreement,
Monsanto shall make a total of $4,000,000 in community service
payments to the following entities:

a. $800,000 to the Hawaii Department of Agriculture
(“HDOA”) for use by the HDOA to create and fund a
Pesticide Disposal Program and for training and
education purposes;

By $800,000 to the Hawaii Department of Land and Natural
Resources (“HDLNR”), Maui Division of Aquatic
Resources, for use by the HDLNR in its marine
programs;

ey $800,000 to the Hawaii Department of Health (“HDOH”),
Hazardous Waste Branch, for use by the HDOH in its
training and education programs;

d. $800,000 to the HDOH, Environmental Management
Division, for use by the HDOH for water quality
monitoring, water quality improvement purposes, and
training and education purposes; and

e. $800,000 to the Kahoolawe Island Reserve Commission
(“KIRC”) for use by the KIRC in the clean-up of the

island of Kahoolawe.

 

 
LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
22
26
27

28

fase 1:19-cr-00162-JMS Document 3-3 Filed 11/21/19 Page 2of4 PagelD#: 33

Die Monsanto shall develop, maintain, and implement a
comprehensive environmental compliance program for compliance with
the Resource Conservation and Recovery Act (“RCRA”) and the Federal
Insecticide, Fungicide, and Rodenticide Act (“FIFRA”) at all of its
Hawaii sites. The compliance program, which shall be implemented
within 90 calendar days from the date Monsanto is sentenced, shall
include Monsanto's retention of a qualified and experienced third-
party environmental compliance auditor (the “Environmental
Auditor”), that is not affiliated with defendant, to conduct audits
every six months of all of defendant’s locations in Hawaii in order
to determine whether or not defendant is in full compliance with
RCRA and FIFRA. The audits shall not take longer than approximately
one week per site; however, the auditor may take additional time as
reasonably necessary. Defendant will fully cooperate in these
audits, including promptly providing access to its facilities,
employees, and documentation. The Environmental Auditor shall
promptly provide a comprehensive written report of each audit to
defendant, the USAO, and the United States Probation Officer
(“Probation Officer”), and the Environmental Auditor shall cooperate
fully in responding to questions from defendant, the Probation
Officer, or the USAO regarding its audits and/or written reports.

To the extent that the Environmental Auditor identifies any
violations that do not constitute criminal violations, or the need
for compliance enhancements, Monsanto shall have 30 days to cure
such violations and/or apply such compliance enhancements before any
breach of the Plea Agreement is declared.

Biz Defendant shall not commit a federal felony or misdemeanor

offense or state felony offense, including but not limited to

2

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 1:19-cr-00162-JMS Document 3-3 Filed 11/21/19 Page3of4 PagelD#: 34

violations of RCRA and FIFRA, and shall immediately notify the USAO
and the Probation Officer if such a crime is committed.

4. Within 30 days of the date of the sentencing hearing,
defendant shall designate an official of the organization to act as
the organization's representative and to be the primary contact with
the Probation Officer.

Bis Defendant shall notify the Court, through the Probation
Officer, and the USAO promptly upon learning of: (1) any material
adverse change in its business or financial condition or prospects;
(2) the commencement of any bankruptcy proceeding or criminal
prosecution against defendant; or (3) the commencement of any major
civil litigation, administrative proceeding, or any investigation or
formal inguiry by government authorities regarding defendant that
impacts defendant’s ability to perform any conditions of probation.
Defendant shall answer truthfully all inquiries by the Probation
Officer and follow the instructions of the Probation Officer.

6. Defendant shall notify the USAO and the Probation Officer
of any change in its principal business or mailing address, ten days
prior to such change or within 72 hours if advance notice is not
possible.

Bac Defendant shall permit a Probation Officer to visit any of
defendant’s locations.

B.. Defendant shall provide reasonably prompt notice to the
Probation Officer and USAO of any sale of defendant, change in
defendant’s name, merger of defendant with another business entity,
or otherwise any changes to defendant’s organizational structure
that impacts defendant’s ability to perform any conditions of

probation.

 

 
10

Li

12

13

14

15

lo

17

18

19

20

21

22

23

24

25

26

27

28

fase 1:19-cr-00162-JMS Document 3-3 Filed 11/21/19 Page4of4 PagelD#: 35

9. Defendant shall comply with all terms of the parties’

felony Deferred Prosecution Agreement and Plea Agreement.

 

 
